          Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

     CARLTON WILCOX,
          Plaintiff,
                                                           No. 3:20cv678 (MPS)
          v.
     FISHERS ISLAND FERRY DISTRICT and
     CIVIL SERVICE EMPLOYEES
     ASSOCIATION LOCAL 1000,
          Defendants.

               RULING ON UNION DEFENDANT’S MOTION TO DISMISS

        Carlton Wilcox brings this action against Fishers Island Ferry District ("FIFD"), his former

employer, and the Civil Service Employees Association, Local 1000 ("CSEA"), the collective

bargaining agent for FIFD employees.           During his employment with FIFD, Wilcox was

represented by CSEA and the terms and conditions of his employment with FIFD were covered

by the collective bargaining agreement between FIFD and CSEA. As to CSEA, Wilcox alleges

violation of the Connecticut Fair Employment Practices Act ("CFEPA"), Conn. Gen. Stat. §§ 46a-

60 et seq. (count 2); Title VII, 42 U.S.C. §§ 2000e et seq. (count 4); breach of the fair duty of fair

representation (count 6); intentional infliction of emotional distress (count 8); and defamation

(count 9). CSEA moves to dismiss the complaint under Fed. R. Civ. P. 12(b)(1) for lack of subject

matter jurisdiction, 12(b)(2) for lack of personal jurisdiction, 12(b)(5) for insufficient service, and

12(b)(6) for failure to state a claim. ECF No. 30. Because I find that the plaintiff failed to properly

serve CSEA and that in any event, Connecticut's long-arm statute does not authorize the exercise

of jurisdiction over it, CSEA's motion to dismiss is granted.

I.      LEGAL STANDARD

        Rule 12(b)(5)
         Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 2 of 8




       “Before a federal court may exercise personal jurisdiction over a defendant, the procedural

requirement of service of summons must be satisfied.” Omni Capital Int'l, Ltd. v. Rudolf Wolff &

Co., 484 U.S. 97, 104 (1987). "On a Rule 12(b)(5) motion to dismiss, the plaintiff bears the burden

of establishing that service was sufficient." Khan v. Khan, 360 Fed. App'x 202, 203 (2d Cir. 2010).

“To determine whether service has been satisfied, the court is permitted to look beyond the

complaint.” Founders Ins. Co. v. Cuz DHS, LLC, No. 3:17CV1476(JCH), 2017 WL 5892194, at

*3 (D. Conn. Nov. 28, 2017). Under Rule 4 of the Federal Rules of Civil Procedure, a plaintiff

may serve a corporation as provided by the law of the state where the district court is located or

where service is made. Fed. R. Civ. P. 4(h)(1)(A), 4(e)(1).

       Rule 12(b)(2)

       “On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, the plaintiff bears

the burden of showing that the court has jurisdiction over the defendant.” Metro. Life Ins. Co. v.

Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996). To survive a motion to dismiss, a plaintiff

need only provide “legally sufficient allegations of jurisdiction.” Id. A plaintiff makes such a

showing through “an averment of facts that, if credited by the ultimate trier of fact, would suffice

to establish jurisdiction over the defendant.” Id. at 567 (quoting Ball v. Metallurgie Hoboken-

Overpelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990)). Plaintiff's jurisdictional allegations “are

construed in the light most favorable to the plaintiff and doubts are resolved in the plaintiff's

favor[.]” Elsevier, Inc. v. Grossman, 77 F. Supp. 3d 331, 341 (S.D.N.Y. 2015) (quoting A.I. Trade

Fin., Inc. v. Petra Bank, 989 F.2d 76, 79-80 (2d Cir. 1993)). “In the absence of a federal statute

specifically directing otherwise, and subject to limitations imposed by the United States

Constitution," Brown v. Lockheed Martin Corp., 814 F.3d 619, 624 (2d Cir. 2016), "the court must

look first to the long-arm statute of the forum state. If the exercise of jurisdiction is appropriate



                                                 2
            Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 3 of 8




under that statute, the court must decide whether such exercise comports with the requisites of due

process.” Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001)(internal citations

and quotation marks omitted).

II.       DISCUSSION

          A.     Service

          CSEA moves to dismiss the complaint under Rule 12(b)(5) on the grounds that Wilcox's

attempt to serve it by serving the Connecticut Secretary of State was improper under Connecticut

law. ECF No. 30-12 at 19, ECF No. 38-1. Pointing out that the operative complaint pleads that it

is a non-profit corporation organized under New York law, ECF No. 26 at ¶ 4, CSEA argues that

the plaintiff failed to comply with the method for service specified in Connecticut’s long-arm

statute applicable to foreign corporations, Conn. Gen. Stat. § 33-929. ECF No. 30-12 at 16.

          In response, Wilcox maintains that because CSEA is a labor union, it is a "voluntary

association." ECF No. 38 at 28. He posits that Connecticut courts have “regularly identified labor

unions as ‘voluntary associations’ for purposes of the service of process statute,” id., and argues

that the statute governing serving such associations, Conn. Gen. Stat. § 52-57(e)1, which authorizes

service on the Secretary of State, applies. ECF No. 38 at 29. Because he served the Secretary of

State in compliance with § 52-57(e), he contends, service was proper.



1
    Conn. Gen. Stat. § 52-57(e) provides in pertinent part:

          In actions against a voluntary association, service of process may be made upon the
          presiding officer, secretary or treasurer. If all of such officers are not residents of
          the state and the voluntary association is doing business, acting or carrying out its
          operations or its functions within the state, the voluntary association shall be
          deemed to have appointed the Secretary of the State as its attorney and to have
          agreed that any process in any civil action brought against it may be served upon
          the Secretary of the State and that the process shall have the same validity as if
          served personally upon the presiding officer, secretary or treasurer of the voluntary
          association.
                                                    3
          Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 4 of 8




       Wilcox is bound, however, by the allegation in his complaint that CSEA is a non-profit

corporation organized under New York law. Official Committee of Unsecured Creditors of Color

Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003)(allegations in complaint

are judicial admissions by which plaintiff is “bound throughout the course of the proceeding”

(internal quotation marks omitted)). And in any event, the declaration of Sergio Diaz, submitted

by CSEA, confirms that CSEA is a New York corporation, ECF No. 30-6 at ¶ 3, and Wilcox

submits no contrary evidence. Moreover, the case law Wilcox cites is inapposite because there is

no suggestion that the labor unions in those cases were organized as corporations, as in this case.

See, e.g., Norwalk Teachers' Ass'n v. Bd. of Ed. of City of Norwalk, 138 Conn. 269, 271 (1951)

(plaintiff was a voluntary association); FitzSimmons v. Int'l Ass'n of Machinists, 125 Conn. 490,

493 (1939) ("The defendant pleaded . . . that it is a voluntary association."); Bd. of Educ. of Town

of Wallingford v. Local 1282, Dist. 1, Commc'ns Workers of Am., AFL-CIO, 31 Conn. App. 629

(1993) (the defendant labor union was a "voluntary organization"). Wilcox's argument that service

was proper under § 52-57(e) fails.

       In the alternative, Wilcox asserts that even if CSEA is a foreign corporation, he properly

effected service because he sent the summons and complaint via certified mail to CSEA's Long

Island Region 1 office in compliance with Conn. Gen. Stat. § 52-57(c). ECF Nos. 38 at 29, 38-1.

But neither Section 33-929 nor Section 52-57(c) recognize this as proper service. A foreign

corporation that, like CSEA, does not have a registered agent in Connecticut may be served under

Section 33-929 by registered or certified mail addressed to the secretary of the corporation at its

principal office. Conn. Gen. Stat. § 33-929(b). For its part, Section 52-57(c) provides that,

“service of process shall be made either upon the president, the vice president, an assistant vice

president, the secretary, the assistant secretary, the treasurer, the assistant treasurer, the cashier,



                                                  4
          Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 5 of 8




the assistant cashier, the teller or the assistant teller or its general or managing agent or manager

or upon any director resident in this state, or the person in charge of the business of the corporation

or upon any person who is at the time of service in charge of the office of the corporation in the

town in which its principal office or place of business is located.”

        Wilcox's attempted service does not comply with either of these statutes. The proof of

service indicates that the service packet was not addressed to anyone, much less one of the officers

specified in the two statutes, and that it was mailed to a satellite office of CSEA rather than its

principal office. ECF Nos. 38-1, 41 at 8. That is not proper service under Section 33-929 or

Section 52-57(c). Wilcox fails to point to any statute authorizing him to serve a foreign corporation

in the manner he did here. He has not met his burden of proving adequate service.

        B.        Personal Jurisdiction

        Even if service had been proper, CSEA argues, the complaint should be dismissed under

Rule 12(b)(2) for lack of personal jurisdiction. ECF No. 30-12 at 16. CSEA contends that the

allegations set forth in Wilcox's complaint do not show that personal jurisdiction exists over it

under Connecticut's long-arm statute, Conn. Gen. Stat. § 33-929(f).

        Wilcox responds that personal jurisdiction is appropriate under subsections (f)(1) and (f)(4)

of the statute.

        Conn. Gen. Stat. § 33-929(f) authorizes jurisdiction over a foreign corporation on any cause

of action arising: "(1) [o]ut of any contract made in this state or to be performed in this state; " or

"(4) out of tortious conduct in this state, whether arising out of repeated activity or single acts, and

whether arising out of misfeasance or nonfeasance."

        As to subsection (f)(1), the contract at issue, the collective bargaining agreement ("CBA"),

is between two entities, FIFD and CSEA, each created under New York law. ECF No. 26 at ¶¶ 2,



                                                   5
         Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 6 of 8




4. The CBA provides that it is “made and entered into in the State of New York” and is governed

by New York law. ECF No. 30-7 at 26. Wilcox does not allege or submit any evidence that he has

satisfied the first clause of § 33–929(f)(1), i.e., that the CBA was made in Connecticut. Rather,

Wilcox contends that the CBA was to be “performed” in Connecticut, thereby triggering the

second part of § 33-929(f)(1). ECF No. 38 at 27. Specifically, he argues that the acts and/or

omissions underlying his claims against CESA "arise out of a contract to be performed within the

State of Connecticut." ECF No. 38 at 27.

       In the amended complaint, Wilcox alleges he performed some of his job functions in

Connecticut and that certain of the alleged acts of discrimination by FIFD occurred there. ECF No.

26 at ¶¶ 10, 22. CSEA allegedly failed to respond properly to his grievance or take corrective

action because some of its members were engaging in harassing conduct and/or making the

contested employment decisions. Id. at ¶¶ 49, 51, 58. Despite “knowing of the alarming and

deleterious treatment of” Wilcox, CSEA “abandoned its obligations … to represent him and chose

rather FIFD’s interests over one of its constituent members.” Id. at ¶ 59. CSEA, with FIFD,

cancelled the originally scheduled meeting under Article 11 of the CBA without consulting Wilcox

and then rescheduled the meeting to April 4, 2019. Id. at ¶¶ 80, 85. At the April 4, 2019 meeting,

held in Fisher’s Island, New York, a CSEA representative, who was there to represent Wilcox as

a member of CSEA, “engaged in a vitriolic attack of Mr. Wilcox”, saying he did not want to return

to work for FIFD but instead was looking for a golfing vacation. Id. at ¶¶ 88, 89. The union

representative’s statements were made with reckless disregard for the truth. Id. at ¶ 90. The

representative “joined in the effort of FIFD to disparage Mr. Wilcox” and terminate his

employment. Id. at ¶ 92. "CSEA never pursued a grievance or review of [FIFD's] disciplinary




                                                6
         Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 7 of 8




actions." Id. at ¶ 93. In failing to do so, CSEA discriminated against Wilcox on the basis of his

sexual preference and for engaging in protected activity. Id. at ¶ 94.

       Wilcox asserts the following causes of actions against CSEA: violation of CFEPA, Title

VII, breach of the duty of fair representation, intentional infliction of emotional distress, and

defamation. None of the allegations suggest that any of these causes of action arose out of a

contract to be performed in Connecticut.       The complaint alleges that CSEA, a New York

corporation with a place of business in New York, received a grievance or complaint filed by the

plaintiff or was made aware of FIFD's discriminatory acts - some of which were committed in

Connecticut - against him and took no action, and made false statements about him at a meeting

in New York. The fact that the Plaintiff and other FIFD employees worked in Connecticut,

however, does not mean that the CBA called for performance of the duties of the union

representing them to be in Connecticut. And Wilcox points to nothing in the CBA itself suggesting

that it was to be performed in Connecticut.

       Insofar as Wilcox alleges that personal jurisdiction exists under subsection (f)(4), the

amended complaint contains no allegations that CSEA itself (as opposed to FIFD) committed

tortious acts in Connecticut. Wilcox alleges he suffered from discriminatory acts in Connecticut

committed by FIFD employees, and that CSEA, after being made aware of those acts, failed to

investigate or represent him and, at a meeting in Fisher’s Island, New York, defamed him. This

does not place CSEA’s conduct in Connecticut.2




2
  Conn. Gen. Stat. § 33-929(f)(2) also authorizes jurisdiction over a foreign corporation on any
cause of action arising: "out of any business solicited in this state by mail or otherwise if the
corporation has repeatedly so solicited business, whether the orders or offers relating thereto were
accepted within or without the state . . . ." Wilcox states, without more, that CSEA “consistently
solicits and registers new members who reside and work in this State,” ECF No. 38 at 27, but that
is not alleged in the operative complaint and, in any event, there is no suggestion that any of the
                                                 7
         Case 3:20-cv-00678-MPS Document 43 Filed 03/01/21 Page 8 of 8




III.   CONCLUSION

       For these reasons, CSEA's motion to dismiss (ECF No. 30) is granted. The Clerk is

instructed to terminate CSEA as a defendant in this case.

       IT IS SO ORDERED.



                                                    ________/s/___________
                                                    Michael P. Shea, U.S.D.J.


Dated: Hartford, Connecticut
       March 1, 2021




causes of action in the complaint arose out of such solicitation and registering of new members
who are Connecticut residents.
                                                8
